Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 November 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            sir
                            Newport November the 18th 1780
                        
                        I have had the honor to write to your Excellency, by the favor of the Viscount de Noailles, and the Count de
                            Custine But as it may happen that this Last may arrive before the one I have given to the Count de Custine, I have the
                            honor to tell your Excellency that our frigates have sent into Plymouth a Prize of 300. Tons burden, which they took in the
                            night of the 28th, that they set sail. That ship came from Portugal, was loaded with Port wine, Brandy and Lemons. We have
                            no other news of any kind whatsoever. Our Courier is very near arrived by this time. at least I hope so. the two other
                            frigates are cruising untill further orders, and Arbuthnot seems earnest to pass the winter in Gardner’s bay. I am with
                            respect Sir Your Excellency’s most obedient most humble servant 
                        
                            le Cte de Rochambeau
                        
                    